Case 3:19-cv-01015-RDM-CA Document 51 Filed 09/09/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL PEREZ, Civil No. 3:19-cv-1015

Plaintiff - (Judge Mariani)

'
JAMES J. LARSON, ef af,

Defendants

ORDER
AND NOW, this gan day of September, 2020, upon consideration of the motion

(Doc. 31) to dismiss by the Pennsylvania State Police, and the parties’ respective briefs in
support of and opposition to said motion, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

1. The motion (Doc. 31) is GRANTED. The Pennsylvania State Police is
DISMISSED.

2. The Clerk of Court is directed to TERMINATE the Pennsylvania State Police
as a party to this action.

  

LKAd/UM
Rébert D. Mariani
United States District Judge

 
